                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                             SHREVEPORT DIVISION

DEANDRE ANDERSON                                 CIVIL ACTION NO. 19-0121-P

VERSUS                                           CHIEF JUDGE HICKS

JUDGE GARRETT                                    MAGISTRATE JUDGE HORNSBY

                                       JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, and noting the lack

of written objections filed by Plaintiff and determining that the findings are correct under

the applicable law;

       IT IS ORDERED that Plaintiff's civil rights complaint is DISMISSED WITH

PREJUDICE as frivolous pursuant to 28 U.S.C. § 1915(e).             The Clerk of Court is

instructed to send a copy of this Judgment to the keeper of the Three Strikes List in Tyler,

Texas.

       THUS DONE AND SIGNED, in Shreveport, Louisiana, on this the 26th day of

June, 2019.
